Per Curiam,
In view of the findings of the learned and careful president judge of the court below, the issue prayed for could not have been awarded. Those findings were approved by the entire court in passing upon the exceptions filed to them, and our review of the testimony has led us to the conclusion that they should not be disturbed. The appeal is dismissed, at appellant’s costs, on the opinion of the court below dismissing the exceptions to the findings of the president judge.
Appeal dismissed.